Citation Nr: 0314117	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002). 


REPRESENTATION

Appellant represented by:	Myles E. Eastwood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  He died in September 1982.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The February 2000 rating decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (b).  The Board notes, however, that there 
has never been a prior final RO rating decision addressing 
the issue at bar.  Therefore, the issue has been framed as 
that listed on the front page of this decision.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board notes that the appellant testified before the 
undersigned Member of the Board in Washington, D.C., in May 
2002.  A copy of that hearing transcript has been associated 
with the claims file. 

In an August 2002 decision, the Board determined that there 
was no clear and unmistakable error in a January 1987 Board 
decision which denied entitlement to service connection for 
the cause of the veteran's death.  The Board deferred review 
of the issue regarding DIC under 38 U.S.C.A. § 1318 pending 
review of applicable regulations by the United States Court 
of Appeals for the Federal Circuit.  The stay on adjudication 
of such claims has since been lifted, and the issue is now 
ready for appellate review. 


REMAND

During the hearing before the undersigned Board Member in May 
2002, the appellant testified that but for the reduction of 
the veteran's combined disability rating from 100 to 90 
percent by the RO in a June 1947 rating decision, the veteran 
would have been rated 100 percent disabling for a continuous 
period of at least ten years prior to his demise in September 
1982 and that she is therefore entitled to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In light of the 
foregoing testimony, in the August 2002 decision, the Board 
indicated that the appellant had raised a claim of whether 
the RO committed clear and unmistakable error in a June 1947 
rating decision and referred the issue to the RO.  The RO has 
not adjudicated the issue of CUE in the June 1947 rating 
decision.  

Inasmuch as a finding of clear and unmistakable error in the 
June 1947 rating decision could significantly impact the 
appellant's DIC claim, the Board finds that the two issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  In this case, however, the RO has 
not yet considered the appellant's CUE claim on the merits 
(which would include notification of pertinent law and 
regulations governing the claim), and it would be potentially 
prejudicial to the veteran for the Board to consider the CUE 
issue in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under these circumstances, a remand to enable the RO to 
consider the intertwined CUE claim with regard to the June 
1947 rating decision is warranted.  The Board emphasizes to 
the veteran and her attorney, however, that to obtain 
appellate consideration of the CUE issue, or any other issue 
that is not currently in appellate status, an appeal as to 
the denial of such an issue must be timely perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the appellant's claim 
of whether there was clear and 
unmistakable error by the RO in a June 
1947 rating decision which reduced the 
combined rating for service-connected 
residuals of a gunshot wound of the left 
hip, from 100 percent to 90 percent.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her attorney must be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



